Citation Nr: 1453942	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  10-44 304A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for acquired psychiatric disability other than PTSD, to include major depressive disorder.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970, to include service in Vietnam.  

This appeal to the Board of Veteran's Appeals (Board) arose from a March 2010 rating decision in which the RO denied service connection for PTSD.  In March 2010, the Veteran filed a notice of disagreement (NOD) with regard to the denial of service connection.  The RO issued a statement of the case (SOC) in October 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2010. 

Regarding characterization of the appeal, the Board points out that the United States Court of Appeals for Veterans Claims (Court) held that a claim for service connection for PTSD encompasses all psychiatric disabilities reflected in the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, although the RO only adjudicated the matter of service connection for PTSD, major depressive disorder has also been diagnosed.  Accordingly, and consistent with Clemons, the Board has recharacterized the appeal as encompassing both matters set forth on the title page.  Given the Board's favorable disposition of the claim for service connection for acquired psychiatric disability other than PTSD, the Veteran is not prejudiced by the Board expansion of the appeal in this regard.

In September 2014, the Veteran testified during a Board video-conference hearing held before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing is associated with the claims file. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.

As a final preliminary matter, the Board notes that in November 2013, the Veteran filed a VA Form, 21-8940, Application For Increased Compensation Based on Individual Unemployability.  It does not appear that this claim has yet been adjudicated and as such, it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  Although the record includes an assessment of PTSD made in 2009, the weight of the competent, persuasive evidence indicates that the Veteran does not meet the diagnostic criteria for PTSD. 

3.  Although no psychiatric problems were noted in service, the Veteran has credibly asserted experiencing fear associated with various in-service experiences to include fixing a tank/duster, while income mortar rounds were fired his way, and the weight of the competent, persuasive opinion evidence indicates that there is as likely as not a medical relationship between currently diagnosed major depressive disorder, and events during the Veteran's military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) (2014).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for acquired psychiatric disability other than PTSD-specifically, major depressive disorder-are  met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

Given the favorable decision on the claim for service connection for an acquired psychiatric disorder other than PTSD, the Board finds that all notification and development actions needed to fairly resolve this claim have been accomplished.

Specifically as regards the remaining claim on appeal, notice requirements under the VCAA essentially require the VA to notify a claimant of any evidence that is necessary to substantiate a claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate a claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to a claim, in accordance with 38 C.F.R..§ 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 was revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ) (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In the instant case, in an August 2009 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA consistent with Pelegrini.  The letter also provided general information pertaining to VA's assignment of disability ratings and effective dates in the event service connection is granted, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  This letter meets the VCAA's content of notice and timing of notice requirements. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records (STRs), post-service treatment records, a private medical report of July 2009 and a 2011 QTC examination report.  Also of record and considered in connection with the appeal is the transcript of the Veteran's September 2014 Board hearing, along with various written statements provided by the Veteran.  The Board finds that no further AOJ  action to develop either  matter, prior to appellate consideration, is required.

With respect to the Board hearing, the Veteran was provided an opportunity to orally set forth his contentions during the hearing before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Board finds that, consistent with Bryant, there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2) , and that the hearing was legally sufficient.

During the September 2014 hearing, the undersigned identified the issues on appeal.  Also, information was solicited regarding the Veteran's disabilities, why he believed these disabilities are service related, and whether there were any outstanding medical records available.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Although the undersigned did not explicitly suggest the submission of any specific evidence, as discussed below, the evidence of record provides a sufficient basis for consideration of these claims, and nothing during the hearing gave rise to the possibility that there was any pertinent existing evidence outstanding.  

In summary, the duties imposed by the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Applicable Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, to include psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

The United States Court of Appeals for the Federal Circuit recently clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology (in lieu of a medical opinion) apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).

The Board notes that, on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by, in part, liberalizing the evidentiary standard for establishing the occurrence of the required in-service stressor if that stressor is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims such as the Veteran's, which were appealed before July 13, 2010, but not yet decided by the Board.

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.  Background and Analysis

The Veteran's STRs are silent as to any complaints, findings, or diagnosis of a psychiatric nature.  The March 1970 separation examination revealed that psychiatric evaluation was normal and that the Veteran denied having trouble sleeping, nightmares, or depression/excessive worry.  

The file contains a July 2009 evaluation report of Dr. H., associated with a psychiatric clinic showing diagnoses of chronic PTSD and chronic major depression, associated with Vietnam War stressors.  It was noted that the Veteran had served in Vietnam from April 1969 to February 1970 as a tank mechanic.  Reported stressors included exposure to Agent Orange during service.  The Veteran also stated that he worked on a duster after another soldier got his head blown off.  The report also reflected that after Hamburger Hill, a tank broke down which the Veteran was sent to fix and incoming mortar hit only 50 yards away; the Veteran reported having to avoid incoming rounds all night.  It was also noted that there were constant firefights.  The report showed that the Veteran began having nightmares in 1970 and currently has nightmares at least one time per week.  It was also mentioned that he had panic attacks one time per month and averaged only three hours of sleep per night.  Other reported symptoms included intrusive thoughts, mild memory impairment, and depression.  

In August 2009, the Veteran provided an account of a stressor occurring in May or June 1969 at a firebase in Ashua Valley, just after Hamburger Hill.  The Veteran indicated that he was working as a tank mechanic with Company D of the 1/44th Artillery, fixing a duster, and had rounds falling within 50 feet of him.  

In January 2010, the United States Army and Joint Services Records Research Center (JSRRC) indicated that it was unable to verify the Veteran's reported stressors.  A response from Defense Personnel Records Information Retrieval System (DPRIS) indicated that the unit history submitted by the 1st Battalion 44th Artillery (1st Bn 44th Arty) for the period March 1, 1966 to June 15, 1969, had been reviewed and did not provide any information pertaining to Company D (Co D) being located at Ashau Valley.  It was noted that daily staff journals submitted by the 1st Bn 44th Arty indicated that the Battalion was located at Dong Ha for the month May 1969 and did not provide any information of any elements of the 1st Bn 44th Arty located at Ashau Valley.  It was also noted that a review of the US Army Vietnam Station List indicated that 1st Bn 44th Arty was located at Dong Ha. 

In March 2010, the Veteran provided additional details relating to his reported stressors.  He indicated that the duster was positioned from Hai Van pass north of Da Nang to the Ashau Valley near the Laos border.  He stated that during one of his first trips to Firebase Bastone, he and the lieutenant (Lt.) were near the duster when an incoming round landed very near and shrapnel wounded the Lt.  He stated that a friend, W.D. had his head blown off when the duster gun exploded and he had to evaluate what had happened, walking all over his brains.  It was also explained that in May and June 1969 the 101 Abn had an operation called Apache Snow Advancing to the Ashau Valley and the Ho Chi Minh Trail.  Fire Base Currahee was the staging area for the operation and near the end of the operation, a tank/duster had a breakdown and the engine and power pack were destroyed and needed to be replaced.  The Veteran indicated that he was flown in by chopper, but as soon as he arrived shelling started causing he and others to run for cover; he was informed that it would be this way until he could change the engine and every one could leave.  He stated that he changed the power pack and got the duster running the next day, so that everyone was able to leave.  

In November 2010, the Veteran provided additional stressor information and requested consideration of his claim under the revised legal criteria relating to PTSD.

An examination was conducted by QTC in February 2011.  The Veteran reported that he did not participate in combat.  It was noted that thought content was fixated on being drafted into service and the maltreatment of Vietnam era veterans.  The Veteran reported having periods of depression for the past 10 years and indicated that he had a flashback in 2009, at which point the diagnosis changed from depression to PTSD.  He attested that one psychiatrist treats him for depression and another doctor treats him for PTSD.  The Veteran stated that his symptoms began in 1970 as a result of working in a combat zone and described symptoms of re-experiencing trauma.  

The Veteran related the following traumatic events.  He reported that he would have to go into a military zone to fix the tanks.  He stated that when he got there, there were no paved roads.  He stated that one of the men operating a tank had his head blown off when a gun misfired and the man was hurt in the round backfire.  He stated this man was medically lifted out and could not remember the man's name.  The Veteran reported that he did not witness this event but heard of it and mentioned that the tank was bloody from the accident.  In another episode, the Veteran was dropped in to fix a broken tank and stated that he had to change the engine and get it running.  This occurred while he was attached to B battery 1st and 44th ADA.  During this event the Veteran was not wounded or injured, and did not witness anyone including a close comrade being wounded injured or killed.  The Veteran's response to the stressor at the time of the trauma was that he believed that his life was threatened and that he could be physically injured in that situation.  He felt intense fear, helplessness, and horror and he was stunned or in shock by the traumatic event.  The examiner described the Veteran as a reliable historian.  Major depressive disorder and antisocial personality disorder were diagnosed.  The examiner found that the diagnostic criteria of PTSD according to DSM IV were not met, because the Veteran did not meet criteria for the avoidance reactions; stating that for years his reactions to Vietnam manifested as major depression.  

In September 2014, the Veteran presented testimony at a Board hearing.  The Veteran reiterated that he was a tank mechanic serving in Vietnam, and gave detailed accounts of previously reported stressors.  He indicated that stressors including incoming rounds causing him to fear for his life.  

      A.  PTSD

Considering the pertinent evidence cited above in light of the applicable legal authority, the Board finds that service connection for PTSD is not warranted because the weight of the competent, probative evidence establishes that the Veteran does not have service-related PTSD. 

The Board acknowledges that the file contains a sole diagnosis of PTSD made by a private physician in July 2009.  However, diagnoses of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting that VA has adopted the nomenclature of the DSM-IV).  Here, the February 2011 QTC examiner found that the Veteran did not meet the full criteria for a PTSD diagnosis under the DSM-IV.  The Board finds that the medical opinion of the February 2011 QTC examiner constitutes the most probative evidence on the question of diagnosis of PTSD under DSM-IV standards.  The examiner evaluated the Veteran and reviewed his claims file.  Moreover, in the examination report, the examiner thoroughly considered the Veteran's past medical records, service history, and his present symptoms. In addition, clearly-stated rationale for the opinion expressed was provided.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (holding generally that assessing the probative value and weight to be assigned evidence is within the province of the Board). 

By contrast, the Board has accorded little, probative weight to the assessment of PTSD made in July 2009 by a private doctor.  That assessment did not include any explanation as to the basis for such assessment, or otherwise indicate that any such diagnosis was rendered in accordance with the DSM-IV criteria.  See generally Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) and Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

In addition to the medical evidence discussed above, the Board has considered the Veteran's assertions that he has PTSD due to his military service; however, the statements made by the Veteran as to diagnosis do not provide persuasive support for the claim. 

The Board notes that lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature."  

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See also Jandreau, 492 F.3d at 1377 n.4 (lay person not competent to diagnose cancer); Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011). "Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a) ; see also Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).

 In this case, the Board finds that the Veteran is not shown to be other than a layperson, without appropriate training and expertise.  As such, he is not competent to render a diagnosis of PTSD-a complex medical question.  As the lay assertions in this regard have no probative value, the Veteran can neither support his claim, nor counter the competent, probative opinion of the 2011 QTC examiner, on the basis of his own lay assertions, alone.

In conclusion, because the Veteran does not have a diagnosis of PTSD, he fails to meet the first requirement of his service connection claim, which is the existence of the current disability for which service connection is sought.  As a result, service connection for PTSD must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim on the question of diagnosis, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

      B.  Acquired Psychiatric Disability Other Than PTSD

The Board notes that although the Veteran does not have a valid diagnosis of PTSD, major depressive disorder has been diagnosed as reflected in the February 2011 QTC examination report and the July 2009 evaluation report of Dr. H.

In addition to a current diagnosis, service connection requires an in-service injury or event, and a nexus connecting the current diagnosis to this in-service injury or event.  As indicated above, the Veteran has attributed his psychiatric disorder to his in-service experiences, including being fearful of his life during his service in conjunction with the repair of a duster/tank in Vietnam in May or June 1969, while being close to incoming mortar rounds.  The Veteran's DD 214 confirms an military occupational specialty (MOS )of general vehicle repairman.

Although there is no contemporaneous, objective evidence to establish that alleged, in-service events actually occurred, the Board points out that the Veteran has offered competent and credible lay evidence of his in-service experiences, to include the aforementioned occurrence.  The events described are capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303, 307 -09 (2007) (holding that medical evidence is not always required to establish the elements of in-service incurrence and nexus).  In short, the Veteran is competent to provide lay evidence of a lay-observable event, such as the incidents described in conjunction with the tank/duster repair.  See, e.g., Layno, supra. 

Once lay evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Id.; see also Kahana,  24 Vet. App. at 439 (Lance, J., concurring).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d at 1313, 1316 (Fed .Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).

In this case, there is nothing in the record suggesting that the Veteran is not credible.  He has consistently asserted that his psychiatric symptoms are due to his exposure to fearful events during service.  Moreover, actively participating in such events, such as exposure to mortar rounds while in the process or repairing a tank/duster, and the resultant response (fear) would appear to be consistent with the Veteran's service and MOS.  The Board finds no reason to question the veracity of the Veteran's assertions in this regard.  Notably, the 2011 QTC examiner described the Veteran as a reliable historian.  As such, and resolving all reasonable doubt in the Veteran's favor on the question of in-service event (injury), the Board finds that the record presents sufficient evidence of the alleged in-service stressful events. 

Finally, the Board finds that the third element of service connection, a nexus between the current disability and the in-service event, is also met.  During the 2011 QTC examination, major depressive disorder was assessed and the examiner noted that the Veteran's response to the service-related stressor involving the tank/duster repair at the time of the trauma was that he believed that his life was threatened and that he could be physically injured in that situation.  The file also contains a July 2009 evaluation report of Dr. H., associating the diagnosis of chronic major depression with Vietnam War stressors.  There is no contrary medical evidence or opinion of record indicating that the Veteran's current psychiatric diagnosis of major depressive disorder is not associated with his in-service experiences.  At the very least, even if the aforementioned opinions are not overly detailed, they were rendered in terms sufficient to warrant application of the benefit-of-the-doubt doctrine. 

Accordingly, in light of all the foregoing, the Board finds that, with resolution of all reasonable doubt in the Veteran's favor on certain elements of his claim, competent, credible, and probative evidence establishes that all three requirements for  service connection are met.  As such, service connection for acquired psychiatric disability other than PTSD-specifically, major depressive disorder-is warranted. 



ORDER

Service connection for PTSD is denied.

Service connection for acquired psychiatric disability other than PTSD-specifically,  major depressive disorder-is granted. 


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


